Citation Nr: 0621969	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
postoperative residuals of cervical spine fracture with 
arthritis.


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel











INTRODUCTION

The appellant had active military service from September 1998 
to August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the VA Regional Office (RO) in Winston-Salem, North Carolina, 
that inter alia granted service connection for postoperative 
cervical spine fracture residuals and assigned a 20 percent 
initial disability evaluation effective August 3, 2002.

The appellant filed a Notice of Disagreement (NOD) in regard 
to the initial evaluation in October 2002, and the RO issued 
a Statement of the Case (SOC) in December 2002.  The 
appellant filed a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) in February 2003.

Inasmuch as the issue on appeal involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized that issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

In January 2004, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development.  
The required additional action was accomplished, and the RO 
readjudicated the claim and continued the denial of increased 
initial rating, as reflected in a Supplemental SOC (SSOC) 
issued in March 2006.  The RO thereupon returned the case to 
the Board for further appellate review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Since the August 3, 2002, effective date of service 
connection, the appellant's cervical spine disability has 
been manifested by moderate, but not severe, limitation of 
motion, and there is no clinical evidence of additional 
limitation of function due to pain, fatigability, or 
weakness.

3.  There is no evidence that the appellant has, since the 
August 3, 2002, effective date of service connection, had any 
incapacitating episodes associated with cervical 
intervertebral disc syndrome, or that she has had any 
separately ratable neurologic disabilities associated with 
her cervical spine disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for postoperative residuals of cervical spine fracture with 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 
4.25, 4.71, 4.71a (2002-2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290 (as in effect prior to September 26, 2003) and 
5293 (as in effect before and after September 23, 2002), and 
General Rating Formula for Diseases and Injuries of the Spine 
(as in effect since September 26, 2003). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

The AMC sent the appellant a letter in March 2005 informing 
her that to establish entitlement to an increased rating for 
her service-connected disability, the evidence must show that 
the disability had become worse.  After that letter, the 
appellant had an opportunity to respond before the RO 
readjudicated the case in March 2006.  The Board therefore 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support the claim on 
appeal, and that she has been afforded ample opportunity to 
submit such information and evidence. 

The Board also finds that the notice letter of March 2005, 
with follow-up letters in June 2005 and January 2006, 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The March 2005 letter 
advised the appellant what information and evidence was 
needed from her, to include the names, addresses, dates of 
treatment, and, if necessary, signed authorization to enable 
the RO to obtain records on her behalf.  The March 2005 
letter further advised the appellant that VA is required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies, identified 
the evidence of record to that point, and asked the appellant 
to identify and provide the necessary releases for any 
medical providers from whom she wished VA to obtain 
additional evidence for consideration.  The March 2005 letter 
specifically advised the appellant, "If you have any 
evidence in your possession that pertains to your appeal, 
which is not already of record with the VA, please send it to 
us."  The June 2005 and January 2006 letters provided 
follow-up information concerning the RO's attempt to obtain 
additional medical records on the appellant's behalf.
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
However, the Board finds that any lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).   

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant has been notified of what is needed to 
substantiate his claims, and has been afforded numerous 
opportunities to present information and/or evidence in 
support of her claim.  As a result of RO development and the 
Board's remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the issue on appeal.  After the 
post-remand notice letter in January 2006 (which 
substantially completed VA's notice requirements in this 
case), the appellant had ample opportunity to submit 
information and/or evidence before the RO's last adjudication 
of the claim in March 2006 (as reflected in the SSOC).  
Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
appellant informed the RO of the existence of any evidence-
in addition to that noted below-that needs to be obtained 
prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in claims arising out 
of an initial claim for service connection, VA notice must 
include information regarding the effective date assigned; in 
this case, the effective date of service connection is the 
date of discharge from military service, so that issue is not 
in contention.  In adjudicating this claim for higher initial 
rating, the Board has considered (as the RO considered) all 
time periods since the effective date of service connection, 
which would, by implication, involve a consideration of 
effective date for any higher rating granted.  
(Parenthetically, the Board notes that the appellant has not 
even suggested that the assigned effective date of service 
connection is being challenged.)  Finally, the Board in this 
case is denying the claim for a higher initial rating, so no 
effective dates are being assigned and there is no 
possibility of prejudice under the notice requirements of 
Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  

In this case, the RO has obtained the appellant's service 
medical records.  The RO requested medical records from those 
non-VA medical providers that the appellant identified as 
having provided her with medical treatment, but those 
providers responded to the RO that they have no relevant 
records on file.  Per the instructions of the Board's remand, 
the appellant was afforded a VA medical examination for the 
specific purpose of determining the severity of her service-
connected cervical spine disability.  The appellant has been 
advised of her entitlement to a hearing before the RO and/or 
before the Board in which to present evidence in support of 
her claim, but she has not indicated a desire for such a 
hearing.  Significantly, the appellant has not identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence in addition to that identified above, that 
needs to be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found), are both required.  See 
Fenderson, 12 Vet. App. at 126.    

Given that this is a claim for an initial rating higher than 
20 percent, the Board has considered the appellant's symptoms 
from the effective date of service connection (August 3, 
2002) until the present.  

Disabilities of the spine are rated pursuant to 38 C.F.R. 
§ 4.71a.  As addressed in more detail below, the rating 
criteria for intervertebral disc syndrome (IVDS) changed 
effective September 23, 2002, and the rating criteria for all 
disabilities of the spine changed effective September 26, 
2003.  As there is no indication that the revised criteria 
are intended to have a retroactive effect, the Board has the 
duty to adjudicate the claims only under the former criteria 
for any period prior to the effective dates of the new 
diagnostic codes, and to consider the revised criteria for 
the period beginning on the effective dates of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

The Board notes that the RO has evaluated the cervical spine 
disability under both the former applicable criteria (see the 
September 2002 rating decision and the December 2002 SOC) and 
the revised applicable criteria (see the March 2006 SSOC).  
Accordingly, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria. 

Under the former and revised criteria, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher disability 
rating when functional loss due to limited or excessive 
movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups 
and with repeated use, if those factors are not considered in 
the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In this case, the RO's rating decision assigned the 20 
percent initial rating pursuant to the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (as in effect prior 
to September 26, 2003), for limitation of motion of the 
cervical spine.  

The rating criteria of former Diagnostic Code 5290 are as 
follows.  A rating of 10 percent may be assigned for a slight 
limitation of motion; a rating of 20 percent may be assigned 
for a moderate limitation of motion, and a rating of 30 
percent may be assigned for a severe limitation of motion.  
Alternatively, the rating criteria of former diagnosis code 
5293 (IVDS) are as follows.  A rating of 10 percent may be 
assigned for mild IVDS; a rating of 20 percent may be 
assigned for moderate IVDS with recurring attacks; a rating 
of 40 percent may be assigned for severe IVDS with recurring 
attacks and intermittent relief; and a rating of 60 percent 
may be assigned for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to the site of the diseased 
disc, with little intermittent relief.   

The terms "mild," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  As a point of reference, the Board notes that for VA 
rating purposes normal range of motion of the cervical spine 
is flexion to 45 degrees, extension to 45 degrees, lateral 
flexion to 45 degrees in each direction, and rotation to 80 
degrees in each direction.  See 38 C.F.R. § 4.71a, Plate V 
(2004 and 2005).

Considering the pertinent evidence in light of the criteria 
of former Diagnostic Code 5290, the Board finds that, prior 
to September 26, 2003, the appellant's cervical spine 
disability was best characterized as "moderate" rather than 
"severe."  An Air Force Medical Evaluation Board (MEB) in 
April 2002 noted cervical spine range of motion of 60 degrees 
flexion and extension and 45 degrees bilateral rotation; she 
complained of neck pain but the examiner concluded that the 
neck pain was muscular and not directly from the surgeries.  
In June 2002, an Air Force Physical Evaluation Board (PEB) 
assigned a 20 percent disability based on Department of 
Defense and VA guidelines, and the appellant agreed with 
those findings.  In a VA examination by contractor QTC, 
conducted in July 2002, her cervical spine range of motion 
was flexion to 65 degrees, extension to 50 degrees, left and 
right lateral flexion to 30 degrees, and bilateral rotation 
to 60 degrees, with limitation of motion mainly due to 
stiffness; X-ray showed mild disc space narrowing at C6-7 and 
minimal anterior spondylosis at C4-5.  There is nothing in 
this evidence that approximates a "severe" limitation of 
motion that would warrant the higher (30 percent) rating 
under Diagnostic Code 5290.  There are no indications of 
neurologic symptoms associated with IVDS, so rating under 
Diagnostic Code 5293 would not benefit the appellant. 

Effective September 23, 2002, the rating criteria for 
limitation of motion of the cervical spine under Diagnostic 
Code 5290 did not change.  However, the rating criteria for 
IVDS (Diagnostic Code 5293) changed, and IVDS was to be 
evaluated by one of two alternative methods.  First, the 
disability could be rated on the basis of the total duration 
of incapacitating episodes over the previous 12 months.  
Alternatively, IVDS could be rated by combining under 
38 C.F.R. § 4.25 separate evaluations for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  For purposes of evaluation 
under Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician, and "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurological signs and symptoms resulting from IVDS that are 
present constantly or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  In this case, there 
is no evidence whatsoever of any incapacitating episodes or 
any separately ratable neurologic manifestations, so 
increased rating under the criteria for IVDS effective 
September 23, 2002, is not warranted.  

Effective September 26, 2003, disabilities of the spine are 
now rated under a General Rating Formula for Diseases and 
Injuries of the Spine, with rating criteria pertinent to the 
cervical spine as follows.  A rating of 10 percent is 
assigned for forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees.  A rating of 
20 percent is assigned for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees.  A rating of 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A rating 
of 40 percent is assigned for unfavorable ankylosis of the 
entire cervical spine.  A rating of 100 percent is assigned 
for unfavorable ankylosis of the entire spine.  These 
criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a.  Also effective September 26, 2003, the 
diagnostic code for IVDS was renumbered as Diagnostic Code 
5243 (formerly 5293).  The revised criteria provide that IVDS 
is rated under the "incapacitating episode" methodology 
discussed above, or alternatively under the General Rating 
Formula; in this case there is no evidence of any 
incapacitating episodes, so the General Rating Formula 
applies.

Considering the pertinent evidence in light of the criteria 
of the General Rating Formula, the Board finds that, since 
September 26, 2003, the appellant's cervical spine disability 
has continued to more closely approximate the criteria for 
the current 20 percent rating.  The appellant had a VA 
neurological examination in February 2006 in which her 
cervical spine forward flexion was measured as 50 percent of 
normal (i.e., 22 degrees), which is squarely within the 
criteria for the current rating of 20 percent (15 degrees to 
30 degrees); there is also no evidence of ankylosis of entire 
cervical spine on which to base a higher rating.  

The Board has carefully considered whether a higher rating is 
assignable due to any of the DeLuca factors-limited or 
excessive movement, pain, weakness, excessive fatigability, 
or incoordination.  In this case, however, the appellant's 
limited cervical spine motion is the basis for the current 
rating.  Moreover, while the appellant has subjective 
complaints of pain, such pain is not shown to be so disabling 
as to warrant any higher rating.  In fact, she was still able 
to accomplish the range of motion of the cervical spine, 
noted above, despite such complaints, and the VA medical 
examiner in February 2006 specifically found that there was 
no additional limitation of function due to the DeLuca 
factors.  

Based on the above analysis, the Board finds that the 
appellant's cervical spine disability does not meet the 
criteria for a rating in excess of 20 percent under either 
the former or revised applicable criteria.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 20 percent for postoperative 
residuals of cervical spine fracture with arthritis is 
denied.  



____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


